IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS; EASTERN DIVISION

In re: ) Chapter 13
)
Victoria Michelle De La Cruz, ) Case No. 13-00754
And Julio De La Cruz )
Debtor(s) ) Judge Jacqueline P. Cox
AFFIDAVIT BY DEBTOR(S)

 

The Debtor(s) in this case hereby declare(s) and affirm(s) as follows:

Dear Judge Cox,

We are writing this affidavit to clear up the confusion surrounding the statements made by Julio
De La Cruz at the last court hearing. Attorney Richard Fonfrias has helped us immeasurably and
we believe that he has earned 100 percent of the fees we have paid. Thanks to him we have a
discharge under Chapter 7, entered in 2011. We further believe that a refund of our legal fees is
not warranted.

We want to communicate to the court that Attorney Richard Fonfrias has been honest and
transparent representing us. He abides by his written agreements and verbal representations with
integrity. His responses to our written questions are timely.

Richard explained to us that our Chapter 7 discharged our mortgage liabilities on both the
primary and secondary mortgage promissory notes. Further, that the banks will not come after us
for any liability. Julio misunderstood this fact before his last court appearance. Richard also
advised that chapter 7 does not strip mortgage liens. We filed Chapter13 to keep the home, but
this will not be possible due the fact that the mortgage notes are higher than the value of the
property. We are surrendering the home.

By signing this affidavit, I swear under penalty of perjury, that the foregoing statements
are true, accurate and complete to the best of my knowledge, information, and belief.

Date: ah s/f. 2 6/ 7 Signature:

Debtor’s name: Say [O Dy [ Al C2UzZ-

Date: 2} (s, [ ie Signature: Mic BAO

Subscribed and sworn to before meé

H vor tllOnch FO] yy pettons mame Victor ua. Be ba Cos —

ye

 

 

 

{leery
b RCA

etary Publ

©

 

yunty of Cook, State of Illinois.

     

CARO HAL SEAL
P L WELLS
: ay com son State of illinois

 

 

     

Exples June 30, 2019 $
